GRAVES, Presiding Judge.
Appellant was tried and convicted as a second offender for unlawfully driving a motor vehicle upon a public highway while intoxicated, and his punishment was assessed at confinement in the county jail for one year.
This cause went to trial on December 7, 1953, at a regular term of the district court of Hidalgo County, the caption evidencing the fact that the term began on the 2nd day of November, 1953, and ended on the 26th day of December, 1953. The motion for new trial herein was filed on December 11, 1953, and was overruled by the court on December 18, 1953. Appellant was sentenced on the date last mentioned.
On December 21, 1953, it being at the same term of court at which the trial was had, appellant entered into an appeal bond signed by two sureties. The bond should have been a recognizance as required by Articles 816 and 818, Vernon’s Ann. C.C.P., instead of an appeal bond.
*143In the absence of a proper recognizance in the record, this court is without jurisdiction to entertain the appeal. It is therefore ordered dismissed.